Motion GRANTED and Order filed June 25, 2021.




                                     In The

                       Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00319-CV
                                  ____________

  IN RE ERIK GIL AND ABRAHAM O. HERNANDEZ, ATTORNEY OF
                          LAW, Relators


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-27326

                                    ORDER

      On June 23, 2021, relators Erik Gil and Abraham O. Hernandez filed a petition
for writ of mandamus in this court. Relators ask this court to order the Honorable
Jeralynn Manor, Judge of the 80th District Court, in Harris County, Texas, to set
aside her June 11, 2021 contempt order and April 1, 2021 sanctions order entered in
trial court number 2020-27326, styled Erik Gil v. Universal Auto Insurance Service,
LLC, et al.

         Relators have also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. On June 23, 2021, relators asked this court to
stay proceedings in the trial court pending a decision on the petition for writ of
mandamus.

         It appears from the facts stated in the petition and motion that relators’ request
for relief requires further consideration and that relators will be prejudiced unless
immediate temporary relief is granted. We therefore GRANT relators’ motion and
issue the following order:

         We ORDER the April 1, 2021 sanctions order, the June 11, 2021 contempt
order, and all proceedings in the trial court in cause number 2020-27326, Erik Gil v.
Universal Auto Insurance Service, LLC, et al., STAYED until a final decision by
this court on relators’ petition for writ of mandamus, or until further order of this
court.

         In addition, the court requests that real parties in interest Chisum General
Agency, Inc. d/b/a Southern General Agency and Southern General Agency, Inc. file
a response to the petition for writ of mandamus on or before July 12, 2021. See Tex.
R. App. P. 52.4.

                                      PER CURIAM


Panel consists of Justices Zimmerer, Hassan, and Wilson.




                                              2